                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 MISTY SMITH,                                       Case No. 18-11452

       Plaintiff                                    Terrence G. Berg
 v.                                                 United States District Judge

 COMMISSIONER OF SOCIAL                             Stephanie Dawkins Davis
 SECURITY,                                          United State Magistrate Judge

      Defendant.
 ________________________/

               REPORT AND RECOMMENDATION
       CROSS-MOTIONS FOR SUMMARY JUDGMENT (Dkt. 11, 14)

I.    PROCEDURAL HISTORY

      A.     Proceedings in this Court

      On May 8, 2018, plaintiff Misty Smith filed the instant suit seeking judicial

review of the Commissioner’s unfavorable decision disallowing benefits. (Dkt. 1).

District Judge Terrence G. Berg referred this matter to the undersigned for all pre-

trial purposes. (Dkt. 3). This matter is before the Court on cross-motions for

summary judgment. (Dkt. 11, 14).




                                          1
       B.      Administrative Proceedings 1

       Smith filed the instant claim for supplemental security income (SSI) on

February 28, 2013, alleging disability beginning March 15, 2004. 2 (Tr. 13). The

claims were initially denied by the Commissioner on August 1, 2013. (Tr. 13).

Smith requested a hearing, and on December 2, 2014, she appeared and testified,

with the assistance of her attorney, before Administrative Law Judge (ALJ Kim)

Mark Kim, who considered the case de novo. (Tr. 55-85). At the hearing, Smith

amended her alleged onset date to May 17, 2012. (Tr. 15, 36, 61). In a decision

dated January 30, 2015, ALJ Kim found that Smith was not disabled. (Tr. 109-

122). Smith requested a review of this decision, which was granted by the Appeals

Council. On June 22, 2016, the Appeals Council remanded the matter back to the

ALJ to address several issues. (Tr. 127-133). ALJ JoErin O’Leary held a hearing

after remand on November 8, 2016. (Tr. 32-54). On December 7, 2016, ALJ

O’Leary issued a decision finding that Smith was not disabled. (Tr. 12-26). ALJ



       1
      The Transcript of Social Security Proceedings is cited to throughout this Report and
Recommendation as “Tr.,” and found at Docket Entry 8.
       2
          According to the January 30, 2015 decision, Smith filed an application for disability
insurance benefits and supplemental security income on February 28, 2013 alleging disability
beginning March 15, 2004. (Tr. 112). The application in the record appears to be dated March
28, 2013 and Smith applied for period of disability, all insurance benefits for which she was
eligible under Title II and Title XVIII, along with child survivor benefits. (Tr. 255-263). In that
application, Smith says she became unable to work on April 1, 2008. Id. These discrepancies do
not appear to affect the disputed issue in this case and only the determination on her SSI
application is the subject of this appeal.



                                                2
O’Leary’s decision became the final decision of the Commissioner when the

Appeals Council denied Smith’s request for review on March 6, 2018. (Tr. 1-6);

Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 543-44 (6th Cir. 2004).

      For the reasons set forth below, the undersigned RECOMMENDS that the

court DENY plaintiff’s motion for summary judgment, GRANT the

Commissioner’s motion for summary judgment, and AFFIRM findings of the

Commissioner.

II.   FACTUAL BACKGROUND

      Smith was born in 1985 and was 27 years old on the application date. (Tr.

24). Smith has a high school education and has no past relevant work, although

she did work as a fast food cook, a home health aide, in a gas station stocking

shelves, and as a farm hand. (Tr. 24-25, 65-67). She lives with her two young

children and a friend. (Tr. 65).

      The ALJ applied the five-step disability analysis to Smith’s claim and found

at step one that she had not engaged in substantial gainful activity since the

application date. (Tr. 17). At step two, the ALJ found that Smith’s lumbar

degenerative disc disease, lumbar spondylolisthesis and disc collapse at L5-S1 pars

defect were severe impairments. (Tr. 16). At step three, the ALJ found no

evidence that Smith’s impairments met or equaled one of the listings in the




                                          3
regulations. (Tr. 19). The ALJ determined that Smith has the following residual

functional capacity (RFC):

             After careful consideration of the entire record, I find that
             the claimant has the residual functional capacity to
             perform sedentary work as defined in 20 CFR 416.967(a)
             except the claimant can sit for six hours per day, stand
             for one hour per day, and walk for one hour per day. She
             must alternate to standing for five minutes after 30
             minutes of sitting. The claimant must alternate to sitting
             for five minutes after 30 minutes of standing. The
             claimant must alternate to sitting for five minutes after 30
             minutes of walking. She can occasionally operate foot
             controls and frequently handle, finger, feel, and reach in
             all directions, including overhead. The claimant can
             occasionally climb ramps and stairs, balance, stoop, and
             kneel but never crouch, crawl, or climb ladders, ropes, or
             scaffolds. She can occasionally operate a motor vehicle
             commercially and be exposed to weather, humidity,
             wetness, dust, odors, fumes, pulmonary irritants, and
             occupational vibration. The claimant can never work
             with unprotected heights, dangerous moving mechanical
             parts, extreme cold, and extreme heat.

(Tr. 20). At step four, the ALJ concluded that Smith had no past relevant work.

(Tr. 24-25). At step five, the ALJ concluded that, with her RFC, Smith could

perform jobs that existed in sufficient numbers in the national economy and thus,

she has not been under a disability since the application date. (Tr. 25-26).

III.   DISCUSSION

       A.    Standard of Review

       In enacting the social security system, Congress created a two-tiered system

in which the administrative agency handles claims, and the judiciary merely

                                          4
reviews the agency determination for exceeding statutory authority or for being

arbitrary and capricious. Sullivan v. Zebley, 493 U.S. 521 (1990). The

administrative process itself is multifaceted in that a state agency makes an initial

determination that can be appealed first to the agency itself, then to an ALJ, and

finally to the Appeals Council. Bowen v. Yuckert, 482 U.S. 137 (1987). If relief is

not found during this administrative review process, the claimant may file an

action in federal district court. Mullen v. Bowen, 800 F.2d 535, 537 (6th Cir.

1986).

      This Court has original jurisdiction to review the Commissioner’s final

administrative decision pursuant to 42 U.S.C. § 405(g). Judicial review under this

statute is limited in that the court “must affirm the Commissioner’s conclusions

absent a determination that the Commissioner has failed to apply the correct legal

standard or has made findings of fact unsupported by substantial evidence in the

record.” Longworth v. Comm’r of Soc. Sec., 402 F.3d 591, 595 (6th Cir. 2005);

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997). In deciding

whether substantial evidence supports the ALJ’s decision, “we do not try the case

de novo, resolve conflicts in evidence, or decide questions of credibility.” Bass v.

McMahon, 499 F.3d 506, 509 (6th Cir. 2007); Garner v. Heckler, 745 F.2d 383,

387 (6th Cir. 1984). “It is of course for the ALJ, and not the reviewing court, to

evaluate the credibility of witnesses, including that of the claimant.” Rogers v.


                                           5
Comm’r of Soc. Sec., 486 F.3d 234, 247 (6th Cir. 2007); Jones v. Comm’r of Soc.

Sec., 336 F.3d 469, 475 (6th Cir. 2003) (an “ALJ is not required to accept a

claimant’s subjective complaints and may ... consider the credibility of a claimant

when making a determination of disability.”); Cruse v. Comm’r of Soc. Sec., 502

F.3d 532, 542 (6th Cir. 2007) (the “ALJ’s credibility determinations about the

claimant are to be given great weight, particularly since the ALJ is charged with

observing the claimant’s demeanor and credibility.”) (quotation marks omitted);

Walters, 127 F.3d at 531 (“Discounting credibility to a certain degree is

appropriate where an ALJ finds contradictions among medical reports, claimant’s

testimony, and other evidence.”). “However, the ALJ is not free to make

credibility determinations based solely upon an ‘intangible or intuitive notion

about an individual’s credibility.’” Rogers, 486 F.3d at 247, quoting Soc. Sec. Rul.

96-7p, 1996 WL 374186, *4.

      If supported by substantial evidence, the Commissioner’s findings of fact are

conclusive. 42 U.S.C. § 405(g). Therefore, this Court may not reverse the

Commissioner’s decision merely because it disagrees or because “there exists in

the record substantial evidence to support a different conclusion.” McClanahan v.

Comm’r of Soc. Sec., 474 F.3d 830, 833 (6th Cir. 2006); Mullen v. Bowen, 800

F.2d 535, 545 (6th Cir. 1986) (en banc). Substantial evidence is “more than a

scintilla of evidence but less than a preponderance; it is such relevant evidence as a


                                          6
reasonable mind might accept as adequate to support a conclusion.” Rogers, 486

F.3d at 241; Jones, 336 F.3d at 475. “The substantial evidence standard

presupposes that there is a ‘zone of choice’ within which the Commissioner may

proceed without interference from the courts.” Felisky v. Bowen, 35 F.3d 1027,

1035 (6th Cir. 1994) (citations omitted), citing, Mullen, 800 F.2d at 545.

      The scope of this Court’s review is limited to an examination of the record

only. Bass, 499 F.3d at 512-13; Foster v. Halter, 279 F.3d 348, 357 (6th Cir.

2001). When reviewing the Commissioner’s factual findings for substantial

evidence, a reviewing court must consider the evidence in the record as a whole,

including that evidence which might subtract from its weight. Wyatt v. Sec’y of

Health & Human Servs., 974 F.2d 680, 683 (6th Cir. 1992). “Both the court of

appeals and the district court may look to any evidence in the record, regardless of

whether it has been cited by the Appeals Council.” Heston v. Comm’r of Soc. Sec.,

245 F.3d 528, 535 (6th Cir. 2001). There is no requirement, however, that either

the ALJ or the reviewing court discuss every piece of evidence in the

administrative record. Kornecky v. Comm’r of Soc. Sec., 167 Fed. Appx. 496, 508

(6th Cir. 2006) (“[a]n ALJ can consider all the evidence without directly

addressing in his written decision every piece of evidence submitted by a party.”)

(internal citation marks omitted); see also Van Der Maas v. Comm’r of Soc. Sec.,

198 Fed. Appx. 521, 526 (6th Cir. 2006).


                                           7
      B.     Governing Law

      The “[c]laimant bears the burden of proving his entitlement to benefits.”

Boyes v. Sec’y of Health & Human Servs., 46 F.3d 510, 512 (6th Cir. 1994);

accord, Bartyzel v. Comm’r of Soc. Sec., 74 Fed. Appx. 515, 524 (6th Cir. 2003).

There are several benefits programs under the Act, including the Disability

Insurance Benefits Program (DIB) of Title II (42 U.S.C. §§ 401 et seq.) and

Supplemental Security Income Program (SSI) of Title XVI (42 U.S.C. §§ 1381 et

seq.). Title II benefits are available to qualifying wage earners who become

disabled before their insured status expires. Whereas, Title XVI benefits are

available to poverty-stricken adults and children who become disabled. While the

two programs have different eligibility requirements, “DIB and SSI are available

only for those who have a ‘disability.’” Colvin v. Barnhart, 475 F.3d 727, 730 (6th

Cir. 2007). F. Bloch, Federal Disability Law and Practice § 1.1 (1984).

“Disability” means:

             inability to engage in any substantial gainful activity by
             reason of any medically determinable physical or mental
             impairment which can be expected to result in death or
             which has lasted or can be expected to last for a
             continuous period of not less than 12 months.

42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).

      The Commissioner’s regulations provide that disability is to be determined

by applying the five-step sequential analysis set forth at 20 C.F.R. §§ 404.1520,


                                          8
416.920. Essentially, the ALJ must determine whether: (1) the claimant is engaged

in significant gainful activity; (2) the claimant has any severe impairment(s); (3)

the claimant’s impairments alone or in combination meet or equal a Listing; (4) the

claimant is able to perform past relevant work; and (5) if unable to perform past

relevant work, whether there is work in the national economy that the claimant can

perform. (Id.). “If the Commissioner makes a dispositive finding at any point in

the five-step process, the review terminates.” Colvin, 475 F.3d at 730.

      “Through step four, the claimant bears the burden of proving the existence

and severity of limitations caused by her impairments and the fact that she is

precluded from performing her past relevant work.” Jones, 336 F.3d at 474, cited

with approval in Cruse, 502 F.3d at 540. If the analysis reaches the fifth step

without a finding that the claimant is not disabled, the burden transfers to the

Commissioner. Combs v. Comm’r of Soc. Sec., 459 F.3d 640, 643 (6th Cir. 2006).

At the fifth step, the Commissioner is required to show that “other jobs in

significant numbers exist in the national economy that [claimant] could perform

given [his] RFC and considering relevant vocational factors.” Rogers, 486 F.3d at

241; 20 C.F.R. §§ 416.920(a)(4)(v) and (g).

      If the Commissioner’s decision is supported by substantial evidence, the

decision must be affirmed even if the court would have decided the matter

differently and even where substantial evidence supports the opposite conclusion.


                                          9
McClanahan, 474 F.3d at 833; Mullen, 800 F.2d at 545. In other words, where

substantial evidence supports the ALJ’s decision, it must be upheld.

      C.     Analysis and Conclusions

      Smith contends that the ALJ erred by failing to obtain an expert medical

opinion regarding medical equivalency as required by SSR 17-2p. According to

Smith, medical equivalence can be found if an individual has an impairment that is

described in the listings, but either does not exhibit one or more of the findings

specified in the listing or the individual exhibits all the findings, but one or more of

the findings is not as severe as specified in the listing. Smith argues that there are

objective findings in the record that required the ALJ to obtain a medical expert

opinion because the requirements of Listing 1.04(A) are nearly all met. Smith only

argues that Listing 1.04(A) is applicable, which requires:

             1.04 Disorders of the spine (e.g., herniated nucleus
             pulposus, spinal arachnoiditis, spinal stenosis,
             osteoarthritis, degenerative disc disease, facet arthritis,
             vertebral fracture), resulting in compromise of a nerve
             root (including the cauda equina) or the spinal cord.
             With:

             A. Evidence of nerve root compression characterized by
                neuro-anatomic distribution of pain, limitation of
                motion of the spine, motor loss (atrophy with
                associated muscle weakness or muscle weakness)
                accompanied by sensory or reflex loss and, if there is
                involvement of the lower back, positive straight-leg
                raising test (sitting and supine).




                                           10
Smith points to the following objective findings to support her argument that the

ALJ was required to obtain the opinion of a medical advisor on the issue of

equivalence:

   • The May 22, 2012 MRI of the lumbar spine was significant for marked

       chronic degenerative changes at L5-S1 with neural foramina stenosis which

       may impinge on the right S1 nerve root. (Tr. 368).

   • Reports consistently documented back pain radiating into the lower

       extremities. (Tr. 368 (5/22/12), 408 (10/22/12), 433 (5/16/13), 584

       (5/2/14),3 653 (5/7/12)).

   • The record indicated limitation of motion in the lumbar spine throughout the

       medical evidence. (Tr. 411 (9/13/12), 434 (5/16/13), 590 (3/7/14)).

   • The record establishes positive straight leg raise tests. (Tr. 434 (5/16/13),

       590 (3/7/14)).

   • The record notes motor loss characterized by muscle weakness and

       numbness. (Tr. 354 (6/20/12), 619 (2/4/14)).

       In response, the Commissioner correctly points out that SSR 17-2-p, which

became effective on March 27, 2017, does not apply here, given that the ALJ

issued her decision in December 2016. Instead, SSR 96-6p is applicable. The



       3
         This post-surgical treatment note mentions back and leg pain but does not mention
“radiating” pain.

                                              11
Commissioner concedes that no state agency physician considered the equivalency

issue but maintains that SSR 96-6p is “unclear” regarding whether such an opinion

is required. Regardless, the Commissioner contends that even if SSR 96-6p

requires an opinion on equivalence, Smith still retains (and fails to meet) her

burden to present evidence of equivalence. As such, the Commissioner argues that

any error is harmless because Smith does not identify a basis for questioning the

ALJ’s finding.

      The Commissioner is generally required to have a medical opinion to

support the equivalency analysis. See e.g., Barnett v. Barnhart, 381 F.3d 664, 670

(7th Cir. 2004) (“Whether a claimant’s impairment equals a listing is a medical

judgment, and an ALJ must consider an expert’s opinion on the issue.”) (citing 20

C.F.R. § 1526(b)); Retka v. Comm’r of Soc. Sec., 1995 WL 697215, at *2 (6th Cir.

Nov. 22, 1995) (“Generally, the opinion of a medical expert is required before a

determination of medical equivalence is made.”) (citing 20 C.F.R. § 416.926(b)).

Even though the ALJ may have erred by not obtaining an opinion on equivalence

as to Listing 1.04(A), the undersigned suggests that any such error is harmless. See

Lusk v. Comm’r of Soc. Sec., 106 Fed. Appx. 405, 411 (6th Cir. 2004) (to show

equivalence, the plaintiff must “present medical evidence that describes how his

impairment is equivalent to a listed impairment”); Bondy v. Comm’r of Soc. Sec.,

2015 WL 1530435, at *20 (E.D. Mich. Mar. 31, 2015) (Murphy, J.); Buchanon v.


                                         12
Comm’r of Soc. Sec., 2015 WL 927831, at *6-7 (E.D. Mich. Mar. 4, 2015) (Steeh,

J.). Although courts in this district generally remand when the record contains “no

equivalence opinion whatsoever,” they also acknowledge that “the lack of a

medical opinion on equivalence can be deemed harmless error in some cases.”

Bukowski v. Comm’r of Soc. Sec., 2014 WL 4823861, at *6 (E.D. Mich. Sept. 26,

2014) (Michelson, J.); see also Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647,

655-58 (6th Cir. 2009) (applying harmless-error analysis in context of ALJ’s step-

three findings). Here, the evidence does not suggest that Smith could reasonably

meet or equal Listing 1.04(A). To show that the error was not harmless, Smith

would need to come forward with some evidence to suggest that there was a

reasonable possibility of a finding of equivalence. Brown v. Comm’r of Soc. Sec.,

2014 WL 222760, at *13 (E.D. Mich. Jan. 21, 2014) (Drain, J.) (The lack of an

expert opinion on whether the claimant’s physical impairments medically equal

any listed impairment is clear error and requires remand where the record is not so

lacking in medical findings that a finding of equivalence is implausible.).

      Unlike the plaintiff in Brown, Smith has not shown that a finding of

equivalence is plausible here. The undersigned agrees with the Commissioner that

there is no evidence of nerve root compromise along with the additional findings

required by listing 1.04A either before or after Smith’s spinal fusion surgery. (Tr.

19). On May 22, 2012, an MRI of the lumbar spine revealed “[m]oderate


                                         13
degenerative change at L5-S1 with moderate discogenic narrowing and moderate

right neural foramina stenosis which may impinge on the right SI nerve root.” (Tr.

368; see Tr. 18). An EMG study in July 2012 did not show any evidence to

suggest lumbosacral radiculopathy, plexopathy or peripheral neuropathy (Tr. 20,

362). An MRI of the lumbar spine in December 2013 did not mention any nerve

root compression. (Tr. 21, 622).

      Smith underwent a lumbar fusion surgery in March 2014. (Tr. 18, 21, 547-

48, 584). The post-surgical findings are generally unremarkable and do not

suggest that Smith could medically equal Listing 1.04(A). More specifically, on

April 1, 2014, Smith had full range of motion all extremities, no joint tenderness or

swelling, and equal flexion and extension of the lower extremities bilaterally. (Tr.

544). Her sensation, coordination, and motor strength were within functional

limits. (Tr. 535). Smith’s treating neurosurgeon, Dr. Gerald Schell, noted that

Smith seemed to be making pretty good progress just after surgery. (Tr. 513). On

May 2, 2014, Dr. Schell indicated that Smith was coming along well after her

surgery. (Tr. 584). He stated that she was making slow progress but had a normal

assessment without neurologic deficits. Id. On March 17, 2015, Smith denied

weakness, fatigue, or decreased activity. (Tr. 675). On July 1, 2015, Smith had

normal range of motion with no deformity and her strength was 5/5 in all




                                         14
extremities. (Tr. 695). On July 15, 2015, she had normal range of motion and gait.

(Tr. 682).

      Finally, on August 17, 2016, Dr. Sankaran, the consulting examiner, found

negative straight-leg raising, a tender lumbar area, muscle spasm, painful and

tender right hip on abduction and extension with minimal limitation of motion.

(Tr. 605). While Dr. Sankaran did not have the benefit of Smith’s medical records

to review in conjunction with his examination of Smith, he concluded that she was

able to lift and carry up to 10 pounds occasionally, she could sit, stand, and walk

for 30 minutes at a time, she could sit six hours in a day, stand one hour in a day,

walk one hour in a day, and that she did not need a walking assistance device. (Tr.

606-607).

      This case is similar to Spencer v. Comm’r of Soc. Sec., 2018 WL 7502565,

*5 (E.D. Mich. Dec. 19, 2018), report and recommendation adopted, 2019 WL

1002506 (E.D. Mich. Feb. 28, 2019) where, despite the lack of a medical opinion

on equivalence, the error was found to be harmless. In Spencer, the medical

evidence from before and after the plaintiff’s spinal surgery reflected that the

plaintiff generally presented with full strength, range of motion, sensation, and

reflexes. As a result, the court concluded that the objective medical evidence of

record did not support a finding that the plaintiff’s impairments could have

sustained a level of severity to medically equal Listing 1.04(A) for a period of 12


                                          15
months. Accordingly, the court found it “highly likely that the ALJ would have

reached the same determination at step three even if there had been a medical

opinion on the issue” and thus, any error was harmless. Id. See also Perez v.

Comm’r of Soc. Sec., 2016 WL 8094530, at *3 (E.D. Mich. Sept. 22, 2016)

(harmless error existed where there was no evidence of musculoskeletal

abnormalities during the balance of the year-long period following the claimant’s

injury and surgery). Here, Smith points to a single post-surgical record to show

continuing “radiating pain” (see note 3) but fails to demonstrate how that or any

other medical evidence in the record shows that she can plausibly equal Listing

1.04(A). The absence of such a demonstrable link stands in stark contrast to the

records cited above showing a significant improvement of symptoms after Smith’s

fusion surgery and no signs of nerve root compression, no positive straight-leg

raising, and no evidence of radiating pain after surgery. Based on the foregoing,

the undersigned concludes that Smith did not meet her burden to show that the

ALJ’s failure to obtain a medical opinion on equivalence was more than harmless

error.

IV.      RECOMMENDATION

         For the reasons set forth above, the undersigned RECOMMENDS that the

court DENY plaintiff’s motion for summary judgment, GRANT the




                                         16
Commissioner’s motion for summary judgment, and AFFIRM findings of the

Commissioner.

      The parties to this action may object to and seek review of this Report and

Recommendation but are required to file any objections within 14 days of service,

as provided for in Federal Rule of Civil Procedure 72(b)(2) and Local Rule

72.1(d). Failure to file specific objections constitutes a waiver of any further right

of appeal. Thomas v. Arn, 474 U.S. 140 (1985); Howard v. Sec’y of Health and

Human Servs., 932 F.2d 505 (6th Cir. 1981). Filing objections that raise some

issues but fail to raise others with specificity will not preserve all the objections a

party might have to this Report and Recommendation. Willis v. Sec’y of Health

and Human Servs., 931 F.2d 390, 401 (6th Cir. 1991); Smith v. Detroit Fed’n of

Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). Pursuant to Local Rule

72.1(d)(2), any objections must be served on this Magistrate Judge.

      Any objections must be labeled as “Objection No. 1,” “Objection No. 2,”

etc. Any objection must recite precisely the provision of this Report and

Recommendation to which it pertains. Not later than 14 days after service of an

objection, the opposing party may file a concise response proportionate to the

objections in length and complexity. Fed.R.Civ.P. 72(b)(2), Local Rule 72.1(d).

The response must specifically address each issue raised in the objections, in the

same order, and labeled as “Response to Objection No. 1,” “Response to Objection


                                           17
No. 2,” etc. If the Court determines that any objections are without merit, it may

rule without awaiting the response.

Date: June 30, 2019                        s/Stephanie Dawkins Davis
                                           Stephanie Dawkins Davis
                                           United States Magistrate Judge

                          CERTIFICATE OF SERVICE

       I certify that on June 30, 2019, I electronically filed the foregoing paper with
the Clerk of the Court using the ECF system, which will send electronic
notification to all counsel of record.

                                           s/Tammy Hallwood
                                           Case Manager
                                           (810) 341-7887
                                           tammy_hallwood@mied.uscourts.gov




                                          18
